UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 0-52407 ENVIROSAFE CORPORATION (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of I.R.S. Employer) 94-3251254 (Incorporation or Organization Identification No.) 16 NANER STREET, WANSHOU ROAD, SUITE 602 HAIZHU DISTRICT, GUANGZHOU, P.R. CHINA (Address of Principal Executive Offices) (954) 424-2345 (Issuer's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve (12) months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] As of the close of business on November 5, 2007, 2,141,375 shares of our common stock, par value $.0001 per share, were outstanding. As of the close of business on November 5, 2007, no shares of our preferred stock, par value $.0001 per share, were outstanding. Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements. • Balance Sheet 4 • Statements of Operations 5 • Statements of Cash Flows 6 • Condensed Notes to Financial Statements 7 1. Organization and Basis for Presentation 7 2. Summary of Significant Accounting Policies 7 3. Earnings (Loss) Per Common Share 7 4. Income Taxes 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations • Overview 12 • Overall Operating Results 13 • Financial Position and Liquidity 13 • Going Concern 13 Item 3. Controls and Procedures Forward-Looking Statements 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holder 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 15 SIGNATURES 17 3 Table of Contents Item 1. Financial Statements. ENVIROSAFE CORPORATION UNAUDITED BALANCE SHEET SEPTEMBER 30, 2007 Assets Current assets: Cash and cash equivalents $ — Total current assets — Total assets $ — Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ 39,036 Total current liabilities 39,036 Commitments and contingencies (note 8) Shareholders’ equity (deficit): Common stock, $0.0001 par. Authorized 500,000,000 shares; issued and outstanding 1,641,375 shares 164 Preferred stock, $0.0001 par. Authorized 10,000,000 shares; issued and outstanding 0 shares — Additional paid in capital 2,378,244 Accumulated deficit (2,417,444 ) Total shareholders' (deficit) (39,036 ) Total liabilities and shareholders’ (deficit) $ — See accompanying notes to financial statements. 4 Table of Contents ENVIROSAFE CORPORATION UNAUDITED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 For the Three months For the Nine Months Ended June 30, Ended June 30, 2007 2006 2007 2006 REVENUES Sales $ - $ - $ - $ - Cost of sales - GROSS PROFIT - OPERATING EXPENSES General and administrative expenses - 34,077 62 44,833 Professional fees 25,000 164,744 328,544 538,154 TOTAL OPERATING EXPENSES 25,000 198,821 328,606 582,987 OPERATING (LOSS) (25,000 ) (198,821 ) (328,606 ) (582,987 ) OTHER INCOME (EXPENSE) Interest expense - - - (1,386 ) NET (LOSS) BEFORE TAXES (25,000 ) (198,821 ) (328,606 ) (584,373 ) NET (LOSS) $ (25,000 ) $ (198,821 ) $ (328,606 ) $ (584,373 ) NET LOSS PER COMMON SHARE Basic and fully diluted $ (0.02 ) $ (0.28 ) $ (0.25 ) $ (0.59 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 1,641,375 705,018 1,310,509 997,917 The accompanying notes are an integral part of these financial statements. 5 Table of Contents ENVIROSAFE CORPORATION UNAUDITED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDING SEPTEMBER 30, 2007 AND 2006 2007 2006 Cash flows from operating activities: Net (loss) $ (328,606 ) $ (584,374 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Issuance of common stock for services rendered 300,544 1,062,000 Changes in operating assets and liabilities: Inventory 1,643 (1,643 ) Accounts payable and accrued expenses 13,343 (515,885 ) Prepaid expenses — (65,000 ) Net cash (used) in operating activities (13,076 ) (104,902 ) Cash flows from investing activities: Purchase/write off of intangibles 4,125 (4,125 ) Net cash used in investing activities 4,125 (4,125 ) Cash flows from financing activities: Repayment of notes payable — (8,000 ) Proceeds from issuance of common stock — 135,000 Net cash provided by financing activities — 127,000 Net increase (decrease) in cash and cash equivalents (8,951 ) 17,973 Cash and cash equivalents at beginning of period 8,951 3,339 Cash and cash equivalents at end of period $ 0 $ 21,312 Supplemental disclosure of non-cash information: Common stock issued for services $ 300,544 $ 1,062,000 See accompanying notes to financial statements. 6 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 1.Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The unaudited condensed financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited financial statements for the preceding fiscal year. Accordingly, these unaudited condensed financial statements should be read in conjunction with the financial statements and the related notes thereto contained in theAnnual Report on Form 10-KSB for the year ended December 31, 2006. 2.Organization and Business Background Envirosafe, Corporation (“we”, “us”), was incorporated in Delaware in 1996. We hold intellectual property to develop and sell high-quality healthcare, germicidal cleaning, and bioremediation products. These products are biodegradable and environmentally safe options to traditional germicidal, cleaning and waste treatment products. On June 18, 2007, we entered into a Plan of Exchange with Si Chuan Da Zhu Fu Da Zhu Ma Fang Zhi You Xian Gong Si ("Da Zhu Fu Da"), a corporation organized and existing under the laws of the Peoples’ Republic of China. Then, On July 18, 2007 we executed a written Guaranty of payments made by Da Zhu Fu Da to help secure financing in order to finalize the share exchange between us and Da Zhu Fu Da. Finally, Da Zhu Fu Da became in default of the promissory note for failure to make payments shortly thereafter.Pursuant to the Guaranty, we became liable for the debt of Da Zhu Fu Da. We and R. Chris Cottone then reached an agreement to settle the obligations created under the Guarantee.In settlement of the obligations under the Guaranty, R. Chris Cottone received a payment of $150,000 cash and $232,000 in debt owed by R. Chris Cottone to Guoqiang Zhan was extinguished in exchange for a complete release from the obligations of the Guaranty and the reversion of 30,632,250 of our shares currently held by R. Chris Cottone as collateral pursuant to the financing agreements. In addition, we decided it was in the best interest of all parties and we unwound the Share Exchange with Da Zhu Fu Da.The 30,632,250 shares that were held as collateral reverted back to us and were retired to the treasury. The capital of Da Zhu Fu Da reverted back to its previous state prior to the Share Exchange and we continued our business operations prior to these transactions. 3.Summary of Significant Accounting Policies Cash and Cash Equivalents We consider all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash or cash equivalents. We may in the future maintain cash and cash equivalents with a financial institution that exceeds the limit of insurability under the Federal Deposit Insurance Corporation. Management’s evaluation of the financial strength of its financial institution, we believe the risk of maintaining deposits in excess of federal deposit limits at its financial institution is limited and does not pose a material risk. Revenue Recognition We record our transactions under the accrual method of accounting whereby income is recognized when the services are performed. 7 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 3. Summary of Significant Accounting Policies (continued) Goodwill and Other Intangible Assets In June 2001, the FASB issued Statement No. 142, “ Goodwill and Other Intangible Assets ”. This statement addresses financial accounting and reporting for acquired goodwill and other intangible assets and supersedes APB Opinion No. 17, Intangible Assets. It addresses how intangible assets that are acquired individually or with a group of other assets (but not those acquired in a business combination) should be accounted for in financial statements upon their acquisition. This Statement also addresses how goodwill and other intangible assets should be accounted for after they have been initially recognized in the financial statements. The intangible assets are valued at the lower of cost or fair market value at the date of the financial statements. Income Taxes We adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 109, Accounting for Income Taxes. The Statement requires an asset and liability approach for financial accounting and reporting of income taxes, and the recognition of deferred tax assets and liabilities for the temporary differences between the financial reporting bases and tax bases of our assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. Use of Estimates The preparation of financial statements in conformity with the accounting principles generally accepted in the Untied States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 8 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 3. Summary of Significant Accounting Policies (continued) Fair Value of Financial Instruments The carrying amounts reported in the balance sheets for cash and cash equivalents, and accounts payable approximate fair value because of the immediate or short-term maturity of these financial instruments. No other new accounting pronouncement issued or effective has had or is expected to have a material impact on the company’s financial statements. Stock-Based Compensation We measure compensation expense for our non-employee stock-based compensation under the Financial Accounting Standards Board (FASB) Emerging Issues Task Force (EITF) Issue No. 96-18, “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services ”. The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of our common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. Common Stock Issued For Other Than Cash Services purchased and other transactions settled in our stock are recorded at the estimated fair value of the stock issued if that value is more readily determinable than the fair value of the consideration received. Recent Accounting Pronouncements We have reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in our financial statements in accordance with SFAS No.109. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. We adopted FIN48 on January1, 2007. The adoption of FIN 48 did not have an effect on the results of operations or financial condition. We did not have any unrecognized tax benefits as of September 30, 2007. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115” (“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115,“Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on our financial statements. 9 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 4. Income Taxes Effective July 14, 2000, we adopted the provisions of Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes”. The statement requires an asset and liability approach for financial accounting and reporting for income taxes, and the recognition of deferred tax assets and liabilities for the temporary differences between the financial reporting basis and tax basis of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. Because of its history of losses, we have not had any material federal or state income tax obligations. Due to the anticipated use of net operating loss carryforwards to offset future year income, no provision for income taxes was recorded for the nine-month period ended September 30, 2007. The Company’s net operating loss carryforwards totaled ($2,417,444) at September 30, 2007, expiring through September 30, 2027. When there has been a change in an entity’s ownership, utilization of net operating loss carryforwards may be limited. Because of the changes in the ownership of our prior acquisitions, the use of these acquired net operating losses will be limited and may not be available to offset future taxable income. There were no provisions for income taxes for the nine month period ended September 30, 2007. At September 30, 2007, deferred tax assets approximated the following: Deferred tax assets $ 970,000 Valuation for deferred asset (970,000 ) Net deferred tax assets $ — At September 30, 2007, we had accumulated deficits approximating $2,417,000, available to offset future taxable income through 2027. We established valuation allowances equal to the full amount of the deferred tax assets due to the uncertainty of the utilization of the operating losses in the future period. 5. Stock-Based Compensation On November 5, 2007, we authorized the issuance of 500,000 restricted shares of our common stock to GreenTree Financial Group, Inc. for services already rendered and to be rendered from July 1, 2007 through December 31, 2007. The fair value of this restricted stock issuance was determined using the fair value of our common stock on the grant date,at a price of $0.10 per share.We calculated a stock-based compensation cost of $25,000 and recognized it for the third quarter of 2007 with a related payable for this same amount at September 30, 2007. Our fourth quarter financial statements will show recognition of an additional $25,000 in stock-based compensation for the remainder of the above mentioned term. The above values also approximated the fair value of the services rendered. 6. Capital Transactions On April 23, 2007, we performed a one-for-three-hundred (1:300) reverse stock split of our outstanding shares of common stock. The number of our outstanding shares of common stock at that date was reduced from 342,375,000 to 1,141,375 shares and the par value of our common stock was unchanged at $0.0001. The financial statements amounts and shares herein have been retroactively adjusted thereto for the reverse split. 10 Table of Contents ENVIROSAFE CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 7. Going Concern Our financial statements have been prepared on the basis that we will continue as a going concern, which contemplates the realization of asset values and the satisfaction of liabilities in the normal course of business. Certain conditions indicate that we may be unable to continue as a going concern: · We reported net losses of $25,000 and $328,606, respectively for the three and nine months ended September 30, 2007. · At September 30, 2007, stockholder's deficit was ($39,036) and included an accumulated deficit of ($2,417,444). · At September 30, 2007 there was a working capital deficit of $39,036. · We have limited revenue prospects and have had no revenue in the past two years. · Our ability to continue as a going concern is dependent upon our generating revenues and profit margins to cover cost of revenues and other operating expenses, generating positive cash flows from operations, obtaining debt or equity capital to fund expected negative operating cash flows and returning to profitable operations. · We may be forced to liquidate our assets and cease operations if we are unable to raise sufficient capital to support operations and to satisfy its obligations. In connection with these issues, we are implementing the following operating and management plans to in order to provide positive cash flow from operations during the subsequent periods: · Develop our primary business products and develop a customer base and production facilities and capacity to manufacture products. · Develop strategic partnerships with major companies to support our sales and marketing strategy, and production and manufacturing capacity. · Negotiate with capital and debt funding sources to provide working capital to fund the growth and operations. 8. Pending Transaction As of November 5, 2007, we have 500,000 common shares to be issued to GreenTree Financial Group, Inc. in the fourth quarter for the above mentioned services in subparagraph 5 herein. 11 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis provides information that management believes may be useful in understanding our operating results, cash flows and financial condition. This discussion should be read in conjunction with the unaudited financial information and related notes included in this Form 10-QSB. The following discussion contains various “Forward-Looking Statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The readers are referred to the statement entitled “Forward-Looking Statements” located at the end of Part I of this report. We have adopted the provisions of Statement of Financial Accounting Standard No. 123 (Revised 2004), Share-Based Payment (SFAS No. 123R), and the new accounting standard for expensing stock options, in the three and nine months ended September 30, 2007. All financial results presented in this Form 10-QSB include the impact of expensing stock options. Overview Our financial statements have been prepared on the basis that we will continue as a going concern, which contemplates the realization of asset values and the satisfaction of liabilities in the normal course of business. Certain conditions indicate that we may be unable to continue as a going concern: - We reported net losses of $25,000 and $328,606 for the three and nine months ended September 30, 2007, respectively, compared to net losses of $198,821 and $584,373 for the same periods ended September 30, 2006, respectively. - Net cash used by in our operating activities was $13,076 and $104,902 the nine month period ended September 30, 2007 and 2006, respectively. - We are unable to generate business opportunities. - At September 30, 2007, stockholder's deficit was $(39,036) and included an accumulated deficit of $(2,417,444). - At September 30, 2007, there was a working capital deficit of $39,036. - We had no revenues for the nine months ended September 30, 2007 and 2006. We do not expect positive cash flow from operations for the 2007 fiscal year and we may require additional funding to cover expected negative cash flows until the end of fiscal year 2007. Our ability to continue as a going concern is dependent upon generating revenues and gross profit margins to cover cost ofservices and other operating expenses, generating positive cash flows from operations, obtaining debt or equity capital to fund expected negative operating cash flows and returning us to profitable operations. Significant events: See footnotes 2 and 5 above entitled “Organization and Business Background” and “Stock Based Compensation” for significant events that occurred during our third quarter and subsequent thereto which warranted Form 8-K disclosures. 12 Table of Contents Operating results: We have not generated any revenues during the three and nine months ended September 30, 2007. We generated net losses of $25,000 and $328,606 for the three and nine months ended September 30, 2007, respectively, compared to net losses of $198,821 and $584,373 for the same periods ended September 30, 2006, respectively.The losses for the periods were due to general and administrative expenses and the non-cash professional fees resulting from the issuance of shares of common stock for services rendered. These shares are fully discussed above in previous sections herein. As of September 30, 2007 we had accumulated $2,417,444 in operating losses that may, on a limited basis, be offset against future taxable income. There are limitations on the amount of net operating loss carryforwards that can be used. No tax benefit has been reported in the financial statements. Financial Position and Liquidity Total assets were $-0- at September 30, 2007, a decrease from total assets at year-end 2006. The decrease is primarily due to decreased cash and prepaid expenses. Total liabilities were $39,036 at September 30, 2007, compared to total liabilities of $144,050 at year-end 2006. The decrease in total liabilities was primarily due to executive compensation accrual was eliminated when paid in our common stock. As of September 30, 2007 we had $-0- in cash and cash equivalents, decreasing by $8,951 compared to $8,951 as of December 31, 2006. Going Concern Our financial statements have been prepared on the basis that we will continue as a going concern, which contemplates the realization of asset values and the satisfaction of liabilities in the normal course of business. Certain conditions indicate that we may be unable to continue as a going concern: · We reported net losses of $25,000 and $328,606, respectively for the three and nine months ended September 30, 2007. · At September 30, 2007, stockholder's deficit was ($39,036) and included an accumulated deficit of ($2,417,444). · At September 30, 2007 there was a working capital deficit of $39,036. · We have limited revenue prospects and have had no revenue in the past two years. · Our ability to continue as a going concern is dependent upon our generating revenues and profit margins to cover cost of revenues and other operating expenses, generating positive cash flows from operations, obtaining debt or equity capital to fund expected negative operating cash flows and returning to profitable operations. · We may be forced to liquidate our assets and cease operations if we are unable to raise sufficient capital to support operations and to satisfy its obligations. In connection with these issues, we are implementing the following operating and management plans to in order to provide positive cash flow from operations during the subsequent periods: · Develop our primary business products and develop a customer base and production facilities and capacity to manufacture products. · Develop strategic partnerships with major companies to support our sales and marketing strategy, and production and manufacturing capacity. · Negotiate with capital and debt funding sources to provide working capital to fund the growth and operations. 13 Table of Contents Item 3.
